Case 3:17-cv-00739-TJC-JBT Document 208 Filed 08/12/20 Page 1 of 3 PageID 11161
               Case: 18-13592 Date Filed: 08/10/2020 Page: 1 of 1


                       IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                      No. 18-13592-EE
                                 ________________________

 DREW ADAMS,
 a minor, by and through his next friend and mother, Erica Adams Kasper,

                                                  Plaintiff - Appellee,

 versus

 SCHOOL BOARD OF ST. JOHNS COUNTY, FLORIDA,

                                                  Defendant - Appellant,

 TIM FORSON, et al.,

                                              Defendants.
                                 ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

 ORDER:

     A judge of this Court withholds issuance of the mandate in this appeal.




                                                                               DAVID J. SMITH
                                                               Clerk of the United States Court of
                                                                 Appeals for the Eleventh Circuit

                                              ENTERED FOR THE COURT - BY DIRECTION
Case 3:17-cv-00739-TJC-JBT Document 208 Filed 08/12/20 Page 2 of 3 PageID 11162


  From:          ecf_help@ca11.uscourts.gov
  To:            FLMD_EFILE_APPEALS
  Subject:       18-13592-EE Drew Adams v. School Board of St. Johns Co. "Court Order Filed USCA clerk is directed Mandate Withheld" (3:17-cv-00739-TJC-JBT)
  Date:          Monday, August 10, 2020 8:41:28 AM




 ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and parties in a case
 (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if receipt is required by law or directed by the
 filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each document during this first viewing.

                                                           United States Court of Appeals for the Eleventh Circuit

 Notice of Docket Activity

 The following transaction was filed on 08/10/2020
 Case Name:        Drew Adams v. School Board of St. Johns Co.
 Case Number:   18-13592
 Document(s): Document(s)


 Docket Text:
 ORDER:A judge of this Court withholds issuance of the mandate in this appeal. ENTERED FOR THE COURT - BY DIRECTION --

 Notice will be electronically mailed to:

 Maureen P. Alger
 Jennifer G. Altman
 Andrew W. Amend
 Rosanne C. Baxter
 Clifford Warren Berlow
 Craig Edward Bertschi
 Sarah Rebecca Binning
 Tara L. Borelli
 James A. Campbell
 Paul David Castillo
 Clerk - Middle District of Florida, Clerk of Court
 Steven W. Davis
 Kirsten Doolittle
 John Charles Dwyer
 Diana Katherine Flynn
 Lisa Barclay Fountain
 Markos Cleomenes Generales
 Omar Gonzalez-Pagan
 Terry Joseph Harmon
 Emily Harrington
 Edward John Jacobs
 Aryeh Lev Kaplan
 Nathan W. Kellum
 Markenzy Lapointe
 Jin Hee Lee
 Gary S. McCaleb
 Shawn Thomas Meerkamper
 David D. Mesa
 Shannon Price Minter
 Asaf Orr
 Patricia B. Palacios
 Jerome Pierce
 Andrew John Pincus
 Dimitri Portnoi
 Wesley R. Powell
 Shani Rivaux
 Cynthia Cook Robertson
 Charles Alan Rothfeld
 Richard M. Segal
 Jeffrey Slanker
 Alexander Slavin
 Robert Sniffen
 Michael P. Spellman
 Victoria Lynn Stork
 Gregory H. Teufel
 James E. Tysse
 Joanna F. Wasick
 Jessica Weisel
 Kyle C. Wong


 The following document(s) are associated with this transaction:
 Document Description: Clerk Order Filed
 Original Filename: _1813592_0_DraftOrderByDirection_432.pdf
 Electronic Document Stamp:
Case 3:17-cv-00739-TJC-JBT Document 208 Filed 08/12/20 Page 3 of 3 PageID 11163


 [STAMP acecfStamp_ID=1160056652 [Date=08/10/2020] [FileNumber=9158215-0]
 [0314c98c0e5652666c8cd4fe3cf0e85872ff2ef8040a96a13445efbfb2855e16a41ed780d40bad29a35df5dba0b0036323e86c7ce6e89c2f23ed994d1c4b4cc4]]
